Exhibit 10(p)

CITY NATIONAL CORPORATION

 

SUMMARY SHEET OF DIRECTOR COMPENSATION

 

Set forth below is a summary of the compensation paid by City National
Corporation (the “Corporation”) and City National Bank (the “Bank”), a
wholly-owned subsidiary of the Corporation (collectively, the “Company”), to the
Board of Directors of the Corporation and the Bank, as of the date of filing of
the Corporation’s Annual Report on Form 10-K for the year ended December 31,
2004 (“Form 10-K”).  Each of the current directors of the Corporation is also a
director of the Bank.

 

1.  Employee-Directors:  Directors who are employees of the Company receive no
compensation for service as Directors.

 

2.  Non-Employee Directors.

 

• Fees.  The Company pays the following cash fees to its non-employee directors
for attendance at Board and Committee meetings and for serving as Committee
Chairs:

 

Board of Director Meeting Fees

 

$

2,000

 

Committee Meeting Fees

 

$

1,500

 

Annual Retainer for Chair of Board Committees(1)

 

$

3,000 - $10,000

 

--------------------------------------------------------------------------------

(1) Effective October 27, 2004, upon the recommendation of the Compensation,
Nominating & Governance Committee (“CN&G Committee”) and with advice of an
independent consulting firm, the Board increased the annual retainers of the
Audit Committee Chair from $5,000 per year to $10,000 per year and the CN&G
Committee Chair from $3,000 per year to $5,000 per year.  The chairs of the
Directors Trust Committee and the Community Reinvestment Act Committee each
receive an annual fee of $3,000.  The retainers are paid bi-annually in January
and July.

 

In addition, the Company reimburses non-employee directors for travel expenses
incurred in connection with attending Board, Committee and shareholder meetings,
and for other Company-business related expenses (including the travel expenses
of spouses if they are specifically invited to attend the event for appropriate
business purposes).

 

• Director Stock Options.  Pursuant to the Corporation’s Amended and Restated
2002 Omnibus Plan (the “Amended 2002 Plan”), an automatic annual grant of 500
discounted stock options (“DSOs”) was made to each non-employee director on the
date of the 2004 annual stockholders meeting (“DSOs “) at an exercise price of
$1.00 per share.  The DSOs vested six months after grant and expire ten years
after grant.  In order to conform the grant of equity compensation awarded to
non-employee directors to the requirements of Section 409A of the Internal
Revenue Code, enacted as part of the American Jobs Creation Act of 2004
(“Section 409A”), after consultation with an independent consulting group, the
CN&G Committee has recommended to the Board that the automatic annual grants of
DSOs be discontinued effective as of the 2005 annual stockholders meeting and
the provision of the Amended 2002 Plan permitting such grants be deleted.  On
March 9, 2005, the Board approved that recommendation.  In place of the DSO
grants, the Board has approved the payment of an “Annual Award” to each
non-employee director as described below.

 

• Annual Award.  On the date of each annual stockholders meeting, each
non-employee director will be entitled to receive an “Annual Award” in cash in
an amount equivalent to the value of 500 shares of the Corporation’s common
stock based on the closing price reported on the NYSE the prior business day. 
This cash payment will not be eligible for deferral under the Director Deferred
Compensation Plan.  In order to align the directors’ compensation with
stockholders’ interests, each director will be required to use 50% percent of
the gross amount of the Annual Award to purchase shares of the Corporation’s
stock on the open market within six months from the date of the annual meeting.
This stock purchase requirement for non-employee directors will be included in
the Company’s Corporate Governance Guidelines.

 

1

--------------------------------------------------------------------------------


 

• 2000 City National Bank Director Deferred Compensation Plan.  The Bank’s 2000
Director Deferred Compensation Plan allows non-employee directors to elect each
year to defer up to 100% of their director meeting fees and annual committee
chair retainers. (See Exhibit  10(s) to Form 10-K for more information.)

• Director Stock Ownership  It is the policy of the Board that each non-employee
director, to enhance his or her ownership in the Corporation and to better align
the Board with the interests of the stockholders, is required over three years
to accumulate and own at least $100,000 worth of  the Corporation’s stock. 
There are additional stock ownership requirements for employee-directors based
on multiples of their salary, which requirements range from ownership of stock
in an amount equal to 5x salary for the CEO to 3.5x salary for the other
employee-directors.  For more information about the stock ownership requirements
for both directors and officers, see Appendix A to the Guidelines on the CNC
Corporate Governance Web Page.

 

2

--------------------------------------------------------------------------------

 